         Case 4:21-cv-00109-LPR Document 11 Filed 04/16/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

DALON V. RODGERS                                                                      PLAINTIFF
#253210

v.                                  4:21CV00109-LPR-JTK

K. TIMS, et al.                                                                   DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is Considered, Ordered, and

Adjudged that this case is DISMISSED with prejudice.

       The Court certifies that an in forma pauperis appeal from this Judgment and accompanying

Order would not be taken in good faith, pursuant to 28 U.S.C. ' 1915(a)(3).

       IT IS SO ADJUDGED this 16th day of April, 2021.



                                                     ________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT JUDGE




                                                1
